DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 61-64, and 82 have been considered but are moot because the arguments are not directed to the new obviousness ground of rejection of Metzger et al. in view of Vasarhelyi et al.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 	Applicant is reminded that their Abstract is to be at least 50 words in length.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61-64, 66 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al. (US 2009/00243131) in view of Vasarhely et al (US 2012/0109131).
 	Examiner Note: Metzger et al. discloses in [0038] that they incorporate by reference Application 11/7560057, published as Metzger et al. (US 2007/0288030) which will be relied upon and cited throughout the rejection for various teachings.
 	Regarding claim 61, Metzger et al. disclose a method, comprising inserting a spacer (100, figure 13) having a body (102) into one or more channels (306, 308, figures 14-19) defined by a trial (300) having an adapter (302) that is positioned within a 
 	Vasarhelyi et al. teach a surgical method (figures 1-15) which includes inserting a spacer (figures 1-6) having a trial (10, figures 5-6) between a first bone (3) and a second bone (1) and assessing the laxity (“ligament tension”, [0010], [0026-0027, [0039], [0058]) of one or more ligaments relative to at least one of the trial and the spacer ([0026-0027, [0039], [0058]) and sliding a cutting guide (20) in conformance with 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the method of Metzger et al. to include a step of assessing the laxity of the one or more ligaments of the joint as taught by Vasarhelyi et al. as this ensures the proper spacing conditions between the respective bone for placement of the prosthesis components. 	Regarding claim 62, Metzger et al. disclose that the at least one of a first and second pins are received within a first subset of a plurality of holes defined by the cutting guide (see figure below) or a second subset of a plurality of holes (see figure below) defined by the cutting guide. 	Regarding claim 63, Metzger et al. disclose the first subset of holes is positioned at a first distance from a slot defined by the cutting guide (see figure below, [0057] of Metzger ‘07), and the second subset of holes is positioned at a second distance from the slot that is different from the first distance (see figure below, [0057] of Metzger ‘07). 	Regarding claim 64, Metzger et al. disclose resecting the second bone by inserting a cutting instrument in a slot defined by the cutting guide to resect the second bone ([0054-0055] of Metzger ’07). 	Regarding claim 66, Metzger et al. disclose that the trial comprises an adapter (302, figures 14-19) related to an individual patient ([0032]). 	 Regarding claim 82, Metzger et al. disclose a method, comprising inserting a 
 	Vasarhelyi et al. teach a surgical method (figures 1-15) which includes inserting a spacer (figures 1-6) having a trial (10, figures 5-6) between a first bone (3) and a second bone (1) and assessing the laxity (“ligament tension”, [0010], [0026-0027, 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the method of Metzger et al. to include a step of assessing the laxity of the one or more ligaments of the joint as taught by Vasarhelyi et al. as this ensures the proper spacing conditions between the respective bone for placement of the prosthesis components.

    PNG
    media_image1.png
    315
    522
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    498
    679
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775